AO 245B {Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 oft



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                v.                                                 (For Offenses Committed On or After November J, 1987)


                      Edgar Lopez-Camacho                                          Case Number: 3:18-mj-22544-RAM

                                                                                   Marc Scott Levinson
                                                                                   Defendant's Atto


REGISTRATION NO. 60733298                                                                                      .r: .~·. .r..      ~
                                                                                                                               ,,;'.-,:;,_,


THE DEFENDANT:                                                                                NOV 0 .~ 2018
 ~ pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~--+~~~~~~~~~~~-+-

 D      D d ·1                 )                                              CLC~7:.:.<.. !_,: :·;. l~~::~,TF,.jCT C\)lJRT
   was oun gw. tyto count(~                                                sorrq.,-,- . . . -, · ::·;··:'(' . rr_·i::.:r:-1 '~'.!:::~-n~ri:'
   after a plea of not guilty.                                             8Y                                        .       D:.T'UTY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following-offense(s):·

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, November 2, 2018
                                                                               Date of Imposition of Sentence



                                                                              H~~QUAID
                                                                              UNITED STATES MAGISTRATE JUDGE



                                                                                                                         3:18-mj-22544-RAM
